Case 8:15-cv-02034-JVS-JCG Document 966 Filed 04/27/20 Page 1 of 2 Page ID #:67889
Case 8:15-cv-02034-JVS-JCG Document 966 Filed 04/27/20 Page 2 of 2 Page ID #:67890



1    messages. [Dkt. No. 902]. On April 7, 2020, NIC filed Rule 37 Joint Stipulation re Plaintiff’s
2
     Supplemental Motion to Compel Documents under the Crime-Fraud Exception [Dkt. No. 915-1]
3
     and the supporting declaration of Joshua Furman with numerous exhibits [Dkt. No. 915-2].1 On
4

5
     April 21, 2020, NIC filed a Notice of Errata re Joint Stipulation with attachment [Dkt. No. 961]

6    and Supplemental Brief. [Dkt. No. 962]. Defendants did not file a supplemental memorandum.
7

8
               As set forth in NIC’s Notice of Errata, NIC requests the Special Master to review in camera
9
     Bates nos. SCHOONOVER00070-SCHOONOVER00075 (and not any other documents
10
     referenced in the Joint Stipulation). In light of the procedural history of the case, including the
11
     Court’s determination that other documents listed on Sam Schoonover’s privilege log come within
12
     the crime-fraud exception to the attorney-client and work product doctrine [Dkt. No. 659], the
13
     Special Master orders Defendant Schoonover to produce the foregoing documents for in camera
14
     review.
15

16
                                                            ORDER
17
               Defendant Sam Schoonover shall produce to the Special Master for in camera review Bates
18

19
     nos. SCHOONOVER00070-SCHOONOVER00075, no later than 48 hours from the filing of this

20   Order.

21

22   Dated: April 27, 2020                         By: _________________________________________
     1220053347.74B                                Hon. Rosalyn Chapman (Ret.)
23                                                 Special Master
24

25
     1
        On April 7, 2020, Plaintiff also filed an Application to redact the Joint Stipulation and to file under seal supporting
26   evidence [Dkt. No. 915] and the supporting sealed declaration of Joshua Furman [Dkt. No. 916], and on April 14,
     2020, the parties filed a Joint Brief re Redaction and Sealing and Defendants Newport Trial Group and others filed
27   declarations supporting redactions and seal [Dkt. Nos. 935- 935-2]. On April 16, 2020, the Special Master denied the
     Application to redact the Joint Stipulation and to file supporting evidence under seal. [Dkt. No. 945]. On April 23,
28   2020, Defendants filed Objections to the Order denying the Application. [Dkt. No. 963].

                                                                 2
